Case: 12-20800       Document: 00512293168         Page: 1     Date Filed: 07/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 1, 2013
                                     No. 12-20800
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FELICIA N. JONES,

                                                  Plaintiff-Appellant

v.

GREENWAY MERCEDES; MERCEDES BENZ OF HOUSTON GREENWAY,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-2367


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       Felicia N. Jones appeals the district court’s dismissal of her complaint for
lack of subject matter jurisdiction. “The district court must dismiss [an] action
if it finds that it lacks subject matter jurisdiction.” Randall D. Wolcott, M.D.,
P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (citing FED. R. CIV. P.
12(h)(3)). A district court’s dismissal for lack of subject matter jurisdiction is
reviewed de novo. Id.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20800     Document: 00512293168        Page: 2   Date Filed: 07/01/2013

                                     No. 12-20800

      Although this court liberally construes pro se briefs, “even pro se litigants
must brief arguments in order to preserve them.” Mapes v. Bishop, 541 F.3d
582, 584 (5th Cir. 2008) (citing Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993) and FED. R. APP. P. 28(a)(9)). Jones has failed to make a coherent
argument challenging the district court’s determination that it lacked subject
matter jurisdiction over the action. When an appellant fails to identify any error
in the district court’s analysis, it is the same as if the appellant had not appealed
that issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Jones has abandoned any challenge to the district court’s
dismissal of her complaint for lack of subject matter jurisdiction.          See id.
Because Jones’s appeal presents no legal points arguable on their merits, the
appeal IS DISMISSED AS FRIVOLOUS. See Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983); 5TH CIR. R. 42.2.
      We recently issued Jones a sanction warning in Jones v. Vouitton, No. 12-
20562, slip op. at 2 (5th Cir. May 28, 2013). Jones filed her notice of appeal and
her brief in the instant case before we issued that warning. We repeat our
WARNING that any future frivolous pleadings filed by her in this court or in any
court subject to the jurisdiction of this court will subject her to sanctions. Jones
should review any pending matters to ensure that they are not frivolous.




                                          2